It seems to me that the fair and complete description in the majority opinion of the contracts entered into by the decedent leads inevitably to the conclusion that the proceeds of the policy are excluded by the provisions of 487c from the class of taxable transfers described in 486c. The majority opinion admits that a literal interpretation of the contracts brings about this result. It reaches a contrary conclusion on the ground that the contracts were not entered into in pursuance of a general scheme to distribute losses among a large group of persons in the same class who individually make ratable contributions to the general fund from which losses are paid, emphasizing the annuity feature. It rejects the basic holding of the case of Helvering v. Le Gierse,312 U.S. 531, 61 Sup. Ct. 646, that the test is risk-shifting and risk-distributing. The reasoning of the opinion seems to me strained and to lead to an erroneous conclusion. The sum of $40,000 sought to be taxed is the proceeds of a policy of life insurance payable to named beneficiaries within the meaning of 487c. The meaning of the statute is plain and no other *Page 16 
means of interpretation are called for. Swits v. Swits,81 Conn. 598, 599, 71 A. 782.
The fact, if true, that the decedent was trying to save inheritance taxes is irrelevant. One of the rules of the game of tag always being played by the tax collector and taxpayer is that "A taxpayer is privileged to decrease the amount of what otherwise would be his taxes by means which the law permits." Commissioner of Internal Revenue v. Le Gierse,110 F.2d 734, 735. The failure to observe this rule is, in my opinion, an important factor in the conclusions reached in the majority opinion and many of the cases relied on therein.
No useful purpose would be served by writing a dissent as long as the opinion when the reasons therefore can be given by reference. I rely, as do the dissenters in Helvering v. Le Gierse, supra, on the reasoning of Judge Swan in Commissioner of Internal Revenue v. Le Gierse, supra, and on the excellent brief filed by the plaintiff. The latter is available to Connecticut lawyers. The difference in phraseology between the federal and state acts, the difference in policy with reference to the taxation of insurance and the fact that the federal tax is imposed upon the transfer of property of the decedent while the state succession tax statutes levy an excise upon the beneficiary for the privilege of succession to property, noted therein and not discussed in the majority opinion, are particularly significant.
The results which will follow a decision may be of assistance in determining the legislative intent. Conners v. New Haven, 101 Conn. 191, 199, 125 A. 375. If the literal meaning of the statute is followed, resulting in a holding that the sum is not taxable, and the General Assembly desires to tax contracts of this character, it can easily do so by amendment. The *Page 17 
complications which will result from the holding of the majority opinion are such that the determination of tax liability on differing states of fact may cause years of litigation. Some of the possibilities are noted in 49 Yeates L. J. 946, 952.
For the reasons stated, I think the proceeds of the life insurance policy in question are not taxable.